 

EXHIBIT 10.1

 

AGREEMENT FOR SALE AND PURCHASE
OF BUSINESS ASSETS



        SECTION 1.   ASSETS PURCHASED; LIABILITIES ASSUMED   1.1   Assets
Purchased   1.2   Liabilities SECTION 2.   EXCLUDED ASSETS SECTION 3.  
ALLOCATION OF PURCHASE PRICE SECTION 4.   PURCHASE PRICE SECTION 5.   PAYMENT OF
PURCHASE PRICE SECTION 6.   ADJUSTMENTS SECTION 7.   OTHER AGREEMENTS SECTION 8.
  COLLECTION OF POST CLOSING ACCOUNTS RECEIVABLE SECTION 9.   SELLER’S
REPRESENTATIONS AND WARRANTIES   9.1   Corporate Existence   9.2   Authorization
  9.3   Financial Statements   9.4   Brokers and Finders   9.5   Transfer Not
Subject to Encumbrances or Third-Party Approval   9.6   Contracts   9.7  
Compliance with Codes and Regulations   9.8   Litigation   9.9   Compliance with
Laws   9.10   Employment Matters   9.11   Tangible Assets   9.12   Intellectual
Property   9.13   Leases   9.14   Title to and Condition of Assets   9.15  
Undisclosed Liabilities   9.16   Absence of Certain Changes or Events   9.17  
Environmental Conditions   9.18   Product Warranties   9.19   Inventories   9.20
  Accuracy of Representations and Warranties SECTION 10.     REPRESENTATIONS OF
BUYER   10.1   Corporate Existence   10.2   Authorization   10.3   Brokers and
Finders   10.4   No Conflict with Other Instruments or Agreements   10.5  
Governmental Authorities   10.6   Accuracy of Representations and Warranties
SECTION 11.   COVENANTS OF SELLER   11.1   Employee Matters   11.2   Change of
Name   11.3   Conditions and Best Efforts   11.4   WARN

 



i 

 



 

SECTION 12.   COVENANTS OF BUYER   12.1   Conditions and Best Efforts   12.2  
Confidential Information   12.4   Accounts Receivable SECTION 13.   SECTION
INTENTIONALLY LEFT BLANK SECTION 14.   SECTION INTENTIONALLY LEFT BLANK SECTION
15.   BUYER’S ACCEPTANCE SECTION 16.   SECTION INTENTIONALLY LEFT BLANK SECTION
17.   INDEMNIFICATION AND SURVIVAL   17.1   Survival   17.2   Seller’s
Indemnification   17.3   Buyer’s Indemnification   17.4   Defense of Claim  
17.5   Limits on Indemnification   17.6   Indemnification Procedure   17.7  
Rights Exclusive SECTION 18.   CLOSING   18.1   Time and Place   18.2  
Obligations of Seller at Closing   18.3   Buyer’s Obligations at Closing SECTION
19.   RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING   19.1   Books and Records
SECTION 20.   DEFAULT   20.1   Cross-Default Provision SECTION 21.    SECTION
INTENTIONALLY LEFT BLANK SECTION 22.   MISCELLANEOUS PROVISIONS   22.1   No
Third-Party Beneficiaries   22.2   Amendment and Modification; Waiver   22.3  
Governing Law; Venue   22.4   Counterparts





 



ii 

 

 

AGREEMENT FOR SALE AND PURCHASE



OF BUSINESS ASSETS

 

This AGREEMENT FOR SALE AND PURCHASE OF BUSINESS ASSETS (this “Agreement”),
dated as of January 27, 2017, is between Pro-Dex, Inc. (the “Seller”), a
Colorado corporation, and OMS MOTION, INC. (the “Buyer”), an Oregon corporation.

 

RECITALS



A.           The Seller operates multiple divisions. This Agreement relates to
Seller’s division located at 15021 NW Greenbrier, Ste. B-1, Beaverton, Oregon,
97006, and referred to herein as “OMS”. OMS is engaged in the business of motion
control. In connection with the operation of OMS, Seller owns equipment,
inventory, contract rights, leasehold interests, intellectual property, and
miscellaneous assets used in connection with the operation of OMS.



B.           The Buyer desires to acquire substantially all the assets solely
used or useful, or intended to be used, in the operation of OMS’s business, and
the Seller desires to sell such assets to the Buyer.

 

AGREEMENT

 

The parties agree as follows:

 

SECTION 1.     ASSETS PURCHASED; LIABILITIES ASSUMED

 

1.1          Assets Purchased. Subject to the terms and conditions set forth in
this Agreement, the Seller hereby sells to the Buyer and the Buyer hereby
purchases from the Seller the following assets (the “Assets”):

 

(a)           All of OMS’s equipment, tools, furniture, and fixtures listed on
attached Schedule 1.1(a), together with any replacements or additions to the
equipment;



(b)          All of OMS’s inventories of supplies, raw materials, parts, and
finished goods owned by the Seller, together with any replacements or additions
to the inventories;



(c)          All of OMS’s rights under the lease agreement on OMS’s premises;



(d)          Leasehold improvements installed by the Seller on OMS’s premises;



(e)          All of OMS’s rights under purchase orders;



(f)           The Seller’s rights to the name, goodwill, and other intangibles
solely related to OMS;



(g)          As they relate solely to the operation of OMS, all trademarks,
trade names, copyrights and domain names of the Seller as listed on Schedule
9.12, all registrations for them, all applications pending for them, and all
other proprietary rights and intangible property of the Seller solely related to
OMS, including trade secrets, inventions, technology, software, operating
systems, customer lists, customer relationships, customer agreements, customer
understandings, drawings, blueprints, know-how, formulae, slogans, processes,
and operating rights and all other similar items. Additionally, access to
servers, hardware and network applications will not be withheld for a reasonable
period of time to be mutually agreed upon after the Closing. Any third party
costs incurred to either access or transfer information to Buyer will be paid by
Buyer.

 



 1

 

  

(h)          To the extent transferable, all approvals, authorizations,
consents, licenses, permits, franchises, tariffs, orders, and other
registrations of any federal, state, or local court or other governmental
department, commission, board, bureau, agency, or instrumentality held by the
Seller and required or appropriate for the conduct of the business of OMS;



(i)           All choses in action, causes of action, rights of recovery and
setoff, warranty rights, and other similar rights of the Seller relating solely
to OMS;



(j)           All prepaid and deferred items of the Seller relating solely to
OMS, other than prepaid rent, deposits, insurance and taxes;



(k)          All of OMS’s correspondence, engineering, and plant records, and
other similar documents and records, but excluding any attorney-client
privileged correspondence related to the transaction under this Agreement; 

(l)           All assignable rights, if any, to all telephone lines and numbers
used in the conduct of the business of the OMS, including without limitation
those listed on Schedule 1.1(l); and



(m)         Petty cash of $250 on hand at OMS.

 

1.2         Liabilities.

 

1.2.1Assumed Liabilities.

 

(a)          The Buyer hereby accepts the assignment of and assumes
responsibility for: (i) all unfilled orders from customers of OMS assigned to
the Buyer pursuant to Section 1.1(e); (ii) payment for purchase orders for
inventory items that have been placed by the OMS but not yet delivered; and
(iii) OMS’s obligations under the lease agreement for the OMS’s premises arising
on or after the Closing Date (all such liabilities, and including the limited
liability assumed in 1.2.1(b) below, the “Assumed Liabilities”).



(b)          In addition to the liabilities assumed in Section 1.2.1(a), Buyer
accepts the assignment of and assumes responsibility for all OMS warranty
obligations existing as of and after the Closing Date. Buyer’s liability under
this Section 1.2.1(b) shall be limited to the costs of materials and labor to
honor the pre-existing warranty commitment. All other product liability shall
remain the responsibility of Seller.

 

1.2.2       Liabilities Not Assumed. Except for the liabilities and obligations
to be assumed by the Buyer under Section 1.2, the Buyer does not assume and will
not be liable for any liabilities of the Seller, known or unknown, contingent or
absolute, accrued or other, and the Assets will be free of all liabilities,
obligations, liens, and encumbrances. Without limiting the generality of the
foregoing and except as otherwise provided above, the Buyer will not be
responsible for any of the following:

 

(a)          Liabilities, obligations, or debts of the Seller, whether fixed,
contingent, or mixed, and whether based on events occurring before or after the
Closing, including without limitation those based on tort, contract, statutory,
or other claims or involving fines or penalties payable to any governmental
authority;

(b)         Liabilities, obligations, or debts of the Seller for any federal,
state, or local tax, including without limitation federal income taxes, state
income and excise taxes, state and local real and personal property taxes, and
federal, state, and local withholding and payroll taxes;

 



 2

 



 

(c)          Liabilities or obligations of the Seller to employees for salaries,
bonuses, or health and welfare benefits or with respect to any profit-sharing,
stock bonus, pension, retirement, stock purchase, option, bonus, or deferred
compensation plan or for any other benefits or compensation (including without
limitation accrued vacation);



(d)          Liabilities or obligations of the Seller for employee severance
payments or arrangements resulting from termination of the Seller’s employees;



(e)          Liabilities or obligations of the Seller relating to issuances of
securities;



(f)           Liabilities or obligations of the Seller incurred in connection
with distributions to shareholders or any corporate dissolution; and



(g)          Liabilities or obligations of the Seller under any environmental
law.

 

SECTION 2.     EXCLUDED ASSETS

 

Notwithstanding anything to the contrary set forth in Section 1, the Seller
shall keep and retain title to and shall not transfer, assign or deliver to the
Buyer any of the following assets and properties, (collectively, the “Excluded
Assets”):



(a)Cash and cash equivalents, except for petty cash of $250 on hand at OMS;



(b)Accounts receivable;



(c)Bank accounts of the Seller and records relating thereto;



(d)Records of the Seller relating to (i) the Excluded Assets and excluded
liabilities including, but not limited to, personnel records of the Seller’s
employees, litigation files and records; and (ii) minute books and other
corporate and tax records of the Seller;



(e)Any and all deferred tax assets, tax credits or tax refunds;



(f)Any insurance policies to which the Seller is a party and any rights
thereunder;



(g)Tax returns (whether filed prior to, on or after the Closing or relating to
such periods) and all rights relating to refunds, credits, recovery or
recoupment of taxes; and



(h)Attorney-client communications and privileges of the Seller.

 

SECTION 3.     ALLOCATION OF PURCHASE PRICE

 

The Purchase Price will be allocated among the Assets in accordance with an
allocation of purchase price schedule to be mutually agreed upon, and the Buyer
and the Seller will be bound by that allocation in reporting the transactions
contemplated by this Agreement to any governmental authority (including without
limitation the Internal Revenue Service).

 

SECTION 4.     PURCHASE PRICE

 

The purchase price for the Assets (the “Purchase Price”) is:

 

(a)          $640,000.00 for all Assets including inventory;



(b)          The assumption by the Buyer of the Assumed Liabilities; and



(c)       



(i)            If at Closing the accounts receivable of OMS total between
$100,000.00 and $150,000.00 there will be no adjustment of the purchase price;

 



 3

 

 

(ii)           If at the Closing accounts receivable of OMS total less than
$100,000.00 the Purchase Price shall be increased by the difference between
accounts receivable and $100,000.00;



(iii)          If at the Closing accounts receivable of OMS total more than
$150,000.00 the Purchase Price shall be reduced by the difference between
accounts receivable and $150,000.00.

 

SECTION 5.     PAYMENT OF PURCHASE PRICE

 

At the Closing, the Buyer will pay, by cashier’s check, certified check, or wire
transfer to the account specified by the Seller two business days before the
Closing, the sum of $640,000.00, plus or minus the adjustments to the Purchase
Price set forth in Section 4.

 

SECTION 6.     ADJUSTMENTS

 

The operation of OMS’s business and related income and expenses up to the close
of business on the day before the Closing will be for the account of the Seller
and thereafter for the account of the Buyer. Expenses, including but not limited
to utilities, personal property taxes, rents and real property taxes, will be
prorated between the Seller and the Buyer as of the close of business on the
Closing, with the proration to be made and paid, insofar as reasonably possible,
on the Closing, with settlement of any remaining items to be made as soon as
reasonably practical after the Closing.

 

SECTION 7.     OTHER AGREEMENTS

 

Simultaneously with the Closing, the parties will execute the following
additional agreements (the “Related Agreements”):



(a)          A Noncompetition Agreement between the Buyer and the Seller, as
mutually agreed;



(b)          A Lease Assignment between the Buyer and the Seller and consent of
the landlord, as mutually agreed, pertaining to the main warehouse and office
facilities from which the Seller operates its business;

(c)          An Assignment and Assumption Agreement for the Assumed Liabilities;
and



(d)          A Bill of Sale for the Assets.

 

SECTION 8.     COLLECTION OF POST CLOSING ACCOUNTS RECEIVABLE

 

(a)After the Closing, if the Buyer receives payment of any account receivable to
which the Seller is entitled under the terms of this Agreement, the Buyer shall
immediately forward such payment to the Seller.



(b)After the Closing, if the Seller receives payment of any account receivable
to which the Buyer is entitled under the terms of this Agreement, the Seller
shall immediately forward such payment to the Buyer.

 



 4

 

 

SECTION 9.     SELLER’S REPRESENTATIONS AND WARRANTIES

 

9.1          Corporate Existence. The Seller is a corporation duly incorporated
and legally existing under the laws of the state of Colorado and is qualified to
do business in every jurisdiction in which OMS’s ownership of property or
conduct of business requires it to qualify, except where the failure to so
qualify could not reasonably be expected to have a material adverse effect on
the Seller. The Seller has all requisite corporate power and authority and all
material licenses, permits, and authorizations necessary to own and operate the
Assets and to carry on its business as now conducted by OMS.

 

9.2          Authorization. The execution, delivery, and performance of this
Agreement, the Related Agreements, and all other agreements contemplated by this
Agreement to which the Seller is a party have been duly authorized by the
Seller. This Agreement and the Related Agreements, when executed and delivered
by the parties thereto, will constitute the legal, valid, and binding obligation
of the Seller, enforceable against the Seller, in accordance with their
respective terms except as the enforceability thereof may be limited by the
application of bankruptcy, insolvency, moratorium, or similar laws affecting the
rights of creditors generally or judicial limits on the right of specific
performance. Except as would not reasonably be expected to have a material
adverse effect on the Seller, the execution and delivery by the Seller of this
Agreement and the Related Agreements to which the Seller is a party, and the
fulfillment of and compliance with the respective terms hereof and thereof by
the Seller do not and will not (a) conflict with or result in a breach of the
terms, conditions, or provisions of, or constitute a default under, any
Contract; (b) result in the creation of any lien, security interest, charge, or
encumbrance on the Assets; (c) result in a violation of the charter or bylaws of
the Seller or any law, statute, rule, or regulation to which the Seller is
subject; or (d) result in a violation of any order, judgment, or decree to which
the Seller is subject; or (e) require any authorization, consent, approval,
exemption, or other action by or notice to any court or administrative or
governmental body.

 

9.3          Financial Statements. The income statements of OMS for the fiscal
year ended June 30, 2016 and the year to date period ended November 30, 2016, as
previously delivered to the Buyer (the “OMS Division Income Statements”), fairly
present the results of operations of the OMS for the fiscal periods then ended,
have been prepared in accordance with generally accepted accounting principles
(GAAP), consistently applied, and in a manner substantially consistent with
prior financial statements of OMS. The statement of OMS assets as of November
30, 2016 as previously delivered to the Buyer (the “OMS Division Assets”),
fairly presents the assets used in the operations of OMS for the period then
ended and have been prepared in accordance with GAAP, consistently applied, and
in a manner substantially consistent with prior statements of OMS. Except as
contemplated by or permitted under this Agreement, as stated in the OMS Division
Income Statements or OMS Division Assets, and except that there has been no
allocation for corporate overhead, there are no adjustments that would be
required on audit of the statements referred to herein that would, individually
or in the aggregate, have a material adverse effect on OMS’s financial condition
or results of operations as reported in the statements.

 

9.4          Brokers and Finders. The Seller has not employed any broker or
finder in connection with the transactions contemplated by this Agreement, or
taken any action that would

 



 5

 

 



give rise to a valid claim against any party for a brokerage commission,
finder’s fee, or other like payment.

 

9.5          Transfer Not Subject to Encumbrances or Third-Party Approval. The
execution and delivery of this Agreement and the Related Agreements by the
Seller and the consummation of the contemplated transactions, will not result in
the creation or imposition of any valid lien, charge, or encumbrance on any of
the Assets, and will not require the authorization, consent, or approval of any
third party, including any governmental subdivision or regulatory agency.

 

9.6          Contracts. The only contracts to which the Seller is a party, that
relate solely to OMS, and will be assigned to the Buyer at Closing are the lease
agreement for the OMS premises and the purchase orders referenced in Section
1.1(e) (the “Contracts”). The Seller has delivered a copy of each Contract to
the Buyer.

 

(a)           The Seller is not in default under any Contract, nor, to the
Seller’s best knowledge, does there exist any event that, with notice or the
passage of time or both, would constitute a default or event of default by the
Seller under any Contract.



(b)           No power of attorney or similar authorization given by the Seller
is currently in effect or outstanding regarding OMS. No Contract limits the
freedom of the Seller to compete in any line of business or with any person.



(c)           Each of the Contracts is valid, binding, and enforceable by the
Seller in accordance with its terms and is in full force and effect. There is no
pending or threatened proceeding that would interfere with the quiet enjoyment
of any leasehold of which the Seller is the lessee or sublessee. All other
parties to the Contracts have consented (when such consent is necessary) to the
consummation of the transaction contemplated by this Agreement without requiring
modification of the Seller’s rights or obligations under any Contract.



(d)           The Seller is not aware of any default by any other party to any
Contract or of any event that (whether with or without notice, lapse of time, or
both) would constitute a default by any other party with respect to obligations
of that party under any Contract, and, to the knowledge of the Seller there are
no facts that exist indicating that any of the Contracts may be totally or
partially terminated or suspended by the other parties.



(e)           To the Seller’s knowledge, no Contract will result in any loss to
the Seller on the performance thereof (including any liability for penalties or
damages, whether liquidated, direct, indirect, incidental, or consequential).

 

9.7          Compliance with Codes and Regulations. The Seller has no knowledge
that leasehold improvements violate any provisions of any applicable building
codes, fire regulations, building restrictions, or other ordinances, orders, or
regulations.

 

9.8          Litigation. No action, suit, proceeding, order, investigation, or
claim is pending or, to the best of the Seller’s knowledge, threatened against
the Seller related to OMS or its property, at law or in equity, or before or by
any governmental department, commission, board, bureau, agency, or
instrumentality; the Seller is not subject to any arbitration proceedings under
collective bargaining agreements or otherwise or, to the best of the Seller’s
knowledge, any governmental investigations or inquiries.

 



 6

 

 

9.9          Compliance with Laws. To the best of the Seller’s knowledge, (a)
the Seller has at all relevant times conducted its OMS business in compliance
with its articles of incorporation and bylaws, and is in material compliance
with all applicable laws and regulations; and (b) the Seller is not in violation
of any applicable laws or regulations, other than violations that singly or in
the aggregate do not and, with the passage of time, will not have a material
adverse effect. With respect to OMS, the Seller is not subject to any
outstanding order, writ, injunction, decree, or judgment and the Seller has not
been charged with, or threatened with a charge of, a violation of any provision
of federal, state, or local law or regulation.

 

9.10        Employment Matters.

 

9.10.1    Labor Matters.

 

(a)           With respect to OMS, the Seller is not a party or otherwise
subject to any collective bargaining or other agreement governing the wages,
hours, or terms of employment of its employees.



(b)           With respect to OMS, there is no (i) unfair labor practice
complaint against the Seller pending before the National Labor Relations Board
or any other governmental authority; (ii) labor strike, slowdown, or work
stoppage actually occurring or, to the best knowledge of the Seller threatened
against the Seller; (iii) representation petition regarding the Seller’s
employees pending before the National Labor Relations Board; or (iv) grievance
or any arbitration proceeding pending arising out of or under collective
bargaining agreements applicable to the Seller.



(c)           OMS has not experienced any primary work stoppage or other
organized work stoppage involving its employees in the past two years.

 

9.10.2    Employment Claims. No claim is pending or, to the Seller’s knowledge,
threatened by or on behalf of any of OMS’s employees under any federal, state,
or local labor or employment laws or regulations.

 

9.10.3    Employee Benefits. No employee benefits will be transferred to the
Buyer. OMS employees participating in the Pro-Dex, Inc. Retirement Savings
401(k) Plan will still maintain an account with Fidelity and plan rules for
roll-over will apply. OMS employees participating in the Pro-Dex Inc 2014
Employee Stock Purchase Plan (“ESPP”) will have their deductions returned to
them to the extent the Closing occurs during an open offering period pursuant to
the ESPP Prospectus. Any employees terminated in connection with the Closing
will be offered COBRA continuation coverage as required by federal law.

 

9.10.4    Employment Agreements. Each of the OMS’s employees is an “at-will”
employee and no written employment, commission, or compensation agreement of any
kind exists between the Seller and any of its OMS employees.

 

9.10.5    Compensation. A complete and accurate list of all OMS officers, OMS
employees, and OMS consultants has been delivered to the Buyer, specifying their
names and job designations, and the total amount paid or payable as compensation
to each of them.

 

 7

 

 



9.10.6    Severance. The Seller has no severance pay plan, policy, practice, or
agreement with any of its OMS employees that are triggered by consummation of
this Agreement.

 

9.11       Tangible Assets.

 

9.11.1    Real Property. The property at 15201 N.W. Greenbrier, B-1, Beaverton
OR 97006 is the only real property owned or leased by the Seller and related to
OMS (the “Real Property”).

 

9.11.2    Personal Property. A complete and accurate list of all the tangible
personal property owned by the Seller and related to OMS (the “Tangible Personal
Property”) has previously been delivered to the Buyer. The Assets include all
the assets, properties, and rights owned or used by the Seller solely in its OMS
business. For the avoidance of doubt, certain software and hardware assets owned
by the Seller are used in the OMS business as well as in the Seller’s other
divisions, and are excluded assets.

 

9.11.3    Real Property Improvements. All the improvements to the Real Property
are included in the Assets.

 

9.12       Intellectual Property. Schedule 9.12 contains a complete and accurate
list of the Seller’s trademarks, trade names, copyrights, and domain names used
solely in the OMS business (the “Intellectual Property”). The Seller owns all
the Intellectual Property free and clear of all liens, claims, and encumbrances.
To the Seller’s knowledge, the Seller’s use of the Intellectual Property does
not create any conflict with or infringe on any rights of any other person and
no claims of conflict or infringement have been asserted against the Seller.

 

9.13       Leases. The Seller is a party to the real property lease previously
delivered to the Buyer that relates to the operation of OMS.

 

9.14       Title to and Condition of Assets.

 

9.14.1    The Seller owns (and at Closing the Buyer will acquire) all the Assets
free and clear of all mortgages, pledges, security interests, options, claims,
charges, or other encumbrances or restrictions of any kind, except for (a) all
OMS warranty obligations assumed by the Buyer and (b) liens for taxes not yet
due or being contested in good faith.

 

9.14.2    The Seller has (and at Closing the Buyer will acquire) good and
marketable title to the Assets.

 

9.14.3    All Tangible Personal Property has been maintained and operated
materially in accordance with manufacturers’ specifications and prudent industry
practices, is in a good state of maintenance and repair, ordinary wear and tear
excepted, and is adequate for the conduct of the OMS’s business.

 



 8

 

 

9.14.4    There are no defects or liabilities affecting any of the Tangible
Personal Property that might detract from the value of the property or assets,
interfere with any present or intended use of any of the property or assets, or
affect the marketability of the property or assets, in each case, other than
those that will not have a material adverse effect.

 

9.14.5    The plants, buildings, and structures included in the Real Property
currently have access to water supply, storm and sanitary sewer facilities,
telephone, gas and electrical connections, fire protection, drainage, and other
public utilities, in each case as is necessary for the conduct of the OMS
business.

 

9.15        Undisclosed Liabilities. Relating to OMS the Seller does not have
any liability or obligation (whether absolute, accrued, contingent, or other,
and whether due or to become due) that is not disclosed to the Buyer in this
Agreement or the schedules attached hereto, or that individually or in the
aggregate will not have a material adverse effect.

 

9.16        Absence of Certain Changes or Events. Since November 30, 2016, there
has not been any of the following with respect to the OMS business:

 

(a)           Any material adverse effect or any event, occurrence, development,
or state of circumstances or facts that could reasonably be expected to result
in a material adverse effect;



(b)           Any damage, destruction, or casualty loss, whether insured against
or not, to any of the Assets;



(c)           Any entry into any agreement, commitment, or transaction
(including, without limitation, any borrowing, capital expenditure, or capital
financing or any amendment, modification, or termination of any existing
agreement, commitment, or transaction) by the Seller, except agreements,
commitments, or transactions in the ordinary course of business and consistent
with past practices or as expressly contemplated in this Agreement;



(d)           Any conduct of business that is outside the ordinary course of
business or not substantially in the manner that the Seller previously conducted
its business;



(e)           Any purchase or other acquisition of property or any sale, lease,
or other disposition of property, or any expenditure, except in the ordinary
course of business;



(f)            Any incurrence of any noncontract liability known to the Seller
that, either singly or in the aggregate, is material to the business, results of
operations, financial condition, or prospects of the OMS business;



(g)           Any encumbrance or consent to encumbrance of any property or
assets except in the ordinary course of business; or



(h)           Any change in the assets, liabilities, licenses, permits, or
franchises of the OMS business, or in any agreement to which the Seller is a
party or is bound, that has had or reasonably could be expected to have a
material adverse effect.

 

9.17       Environmental Conditions.

 

9.17.1    Definitions. As used in this Agreement,

 

(a)           “Environmental Law” means any federal, state, or local statute,
ordinance, or regulation pertaining to the protection of human health or the
environment and any applicable



 



 9

 

 

orders, judgments, decrees, permits, licenses, or other authorizations or
mandates under such statutes, ordinances, or regulations; and



(b)         “Hazardous Substance” means any hazardous, toxic, radioactive, or
infectious substance, material, or waste as defined, listed, or regulated under
any Environmental Law.

 

9.17.2    Compliance. Relating to OMS, the Seller, the Seller’s business, and
the Assets are in material compliance with all Environmental Laws and the Seller
has all permits required under Environmental Laws in connection with the
ownership or operation of the Assets and the OMS’s business. Except as is
already known to Phil Brown, the Seller is not aware of and has not received
written notice of any past, present, or anticipated future events, conditions,
activities, investigation, studies, plans, or proposals that (a) would interfere
with or prevent compliance by the OMS’s business or the Assets with any
Environmental Law or (b) may give rise to any common-law or other liability, or
otherwise form the basis of a claim, action, suit, proceeding, hearing, or
investigation, involving the Seller, OMS’s business, or the Assets and related
in any way to Hazardous Substances or Environmental Laws.

 

9.17.3    Hazardous Substances.

 

(a)          The Seller has not spilled, leaked, or otherwise released on, in,
under, or from the Real Property any Hazardous Substances in connection with the
OMS’s business now or in the past;



(b)          None of the Assets have incorporated into them any asbestos, urea
formaldehyde foam insulation, polychlorinated biphenyls (in electrical equipment
or otherwise), lead-based paint, or any other Hazardous Substance that is
prohibited, restricted, or regulated when present in buildings, structures,
fixtures, or equipment;



(c)          All wastes generated in connection with the Seller’s OMS business
are and have been transported to and disposed of at an authorized waste disposal
facility in material compliance with all Environmental Laws; and



(d)          The Seller is not liable under any Environmental Law for
investigation, remedial, removal, or other response costs, natural resources
damages, or other claims (including administrative orders) arising out of the
release or threatened release of any Hazardous Substance at the Real Property
and, to the Seller’s knowledge, no reasonable basis exists for any such
liability.

 

9.17.4    Underground Storage Tanks. There are no underground storage tanks on
the Real Property (whether or not regulated and whether or not out of service,
closed, or decommissioned).

 

9.17.5    Environmental Records. There are no reports, studies, analyses, tests,
monitoring, correspondence with governmental agencies, or other documents in the
possession of or initiated by the Seller or otherwise known to the Seller and
pertaining to the existence of Hazardous Substances, compliance with
Environmental Laws, or any other environmental concern relating to the Assets or
the Seller’s OMS business.

 

9.18       Product Warranties. OMS’s standard form of product warranty has been
delivered to the Buyer. The Seller has not undertaken any performance
obligations or made any

 



 10

 



 

warranties or guarantees with respect to its products other than those provided
for in the standard form of product warranty. Each of the products produced or
sold by OMS is, and at all times has been, in compliance in all material
respects with all applicable federal, state, and local laws and regulations.

 

9.19       Inventories. The Seller’s inventories, whether finished goods, work
in process, or raw materials are all items of a quality usable or saleable in
the ordinary and usual course of the OMS’s business, except for inventory items
that are obsolete or not usable or saleable in the ordinary course of business
and that have been written down to an amount not in excess of realizable market
value or for which adequate reserves or allowances have been provided. The
values at which inventories are carried reflect an inventory valuation policy
consistent with the Seller’s past practice and in accordance with generally
accepted accounting principles consistently applied.

 

9.20       Accuracy of Representations and Warranties. Except as known to Phil
Brown, none of the representations or warranties of the Seller contain or will
contain any untrue statement of a material fact or omit or will omit or misstate
a material fact necessary in order to make the statements in this Agreement not
misleading.

 

SECTION 10.       REPRESENTATIONS OF THE BUYER

 

The Buyer represents and warrants to the Seller as follows:

 

10.1       Corporate Existence. The Buyer is a corporation duly organized and
legally existing under the laws of the state of Oregon. The Buyer has all
requisite corporate power and authority to enter into this Agreement and the
Related Agreements and to perform its obligations under them.

 

10.2       Authorization. The execution, delivery, and performance of this
Agreement and the related agreements have been duly authorized and approved by
the board of directors and shareholders of the Buyer. This Agreement and the
Related Agreements constitute valid and binding agreements of the Buyer,
enforceable in accordance with their terms, except as enforceability may be
limited by bankruptcy, reorganization, insolvency, or similar laws affecting the
enforcement of creditors’ rights or by the application of general principles of
equity.

 

10.3       Brokers and Finders. The Buyer has not employed any broker or finder
in connection with the transactions contemplated by this Agreement and has taken
no action that would give rise to a valid claim against any party for a
brokerage commission, finder’s fee, or other like payment.

 

10.4       No Conflict with Other Instruments or Agreements. The execution,
delivery, and performance by the Buyer of this Agreement and the Related
Agreements will not result in a breach or violation of, or constitute a default
under, the Buyer’s Articles of Incorporation or Bylaws or any material agreement
to which the Buyer is a party or by which the Buyer is bound.

 



 11

 



 

10.5       Governmental Authorities. (a) The Buyer is not required to submit any
notice, report, or other filing with any governmental or regulatory authority in
connection with the Buyer’s execution and delivery of this Agreement and the
Related Agreements and the consummation of the purchase and (b) the Buyer is not
required to obtain any consent, approval, or authorization of any governmental
or regulatory authority in connection with the Buyer’s execution, delivery, and
performance of this Agreement and the Related Agreements and the consummation of
the purchase of the Assets.

 

10.6       Accuracy of Representations and Warranties. None of the
representations or warranties of the Buyer contain or will contain any untrue
statement of a material fact or omit or will omit or misstate a material fact
necessary in order to make the statements contained herein not misleading.

 

SECTION 11.      COVENANTS OF THE SELLER

 

11.1       Employee Matters. As of the Closing, the Seller will terminate all of
its OMS employees and will pay each OMS employee all wages, commissions, and
accrued vacation pay earned up to the time of termination, including overtime
pay.

 

11.2       Change of Name. At the Closing, the Seller will take all action
necessary or appropriate to permit the Buyer to legally commence using the name
“OMS”.

 

11.3       Conditions and Best Efforts. The Seller will use its best efforts to
effectuate the transactions contemplated by this Agreement and the Related
Agreements and to fulfill all the conditions of its obligations under this
Agreement and the Related Agreements, and will do all acts and things as may be
required to carry out its obligations under this Agreement and the Related
Agreements.

 

11.4       WARN. The Seller will be responsible for all obligations, if any,
under the Worker Adjustment and Retraining Notification Act (WARN) and
applicable regulations under it with respect to any employment terminations
before or on the Closing Date and will indemnify the Buyer in the event that the
Buyer is held liable for any failure by the Seller to comply with the Seller’s
obligations under WARN or this section.

 

SECTION 12.      COVENANTS OF BUYER

 

12.1       Conditions and Best Efforts. The Buyer will use its best efforts to
effectuate the transactions contemplated by this Agreement and the Related
Agreements and to fulfill all the conditions of its obligations under this
Agreement and the Related Agreements, and will do all acts and things as may be
required to carry out its obligations under this Agreement and the Related
Agreements.

 

12.2       Confidential Information. If for any reason the sale of Assets
contemplated by this Agreement is not consummated, the Buyer will promptly
return to the Seller and will not use or disclose to third parties any
confidential information received from the Seller in the course of
investigating, negotiating, and performing the transactions contemplated by this
Agreement.

 



 12

 



 

12.4       Accounts Receivable. If the Buyer receives or collects any funds
relating to any accounts receivable or any other excluded asset, the Buyer shall
remit such funds to the Seller within thirty (30) business days after its
receipt thereof.

 

SECTION 13.      SECTION INTENTIONALLY LEFT BLANK

 

SECTION 14.      SECTION INTENTIONALLY LEFT BLANK

 

SECTION 15.      BUYER’S ACCEPTANCE

 

The Buyer represents and acknowledges that it has entered into this Agreement on
the basis of its own examination, personal knowledge, and opinion of the value
of the OMS business. The Buyer acknowledges that its principle has been the
operations manager of the OMS business for the past 11 years and is
knowledgeable about the condition of the Assets and prospects of the OMS
business. The Buyer has not relied on any representations made by the Seller
other than those specified in this Agreement. The Buyer further acknowledges
that the Seller has made no agreement or promise to repair or improve any of the
leasehold improvements, equipment, or other personal property being sold to the
Buyer under this Agreement and that the Buyer takes all such property in an “as
is” condition, except as otherwise provided in this Agreement.

 

SECTION 16.      SECTION INTENTIONALLY LEFT BLANK

 

SECTION 17.      INDEMNIFICATION AND SURVIVAL

 

17.1       Survival of Representations and Warranties. All representations and
warranties made in this Agreement will survive the Closing of this Agreement,
except that any party to whom a representation or warranty has been made in this
Agreement will be deemed to have waived any misrepresentation or breach of the
representation or warranty if the party had knowledge of such breach before the
Closing. The representations and warranties in this Agreement will terminate 18
months after the Closing Date, and such representations or warranties will
thereafter be without force or effect, except for any claim with respect to
which notice has been given to the potentially indemnifying party before such
expiration date (the “Survival Period”).

 

17.2       Seller’s Indemnification.

 

17.2.1       The Seller agrees to indemnify, defend, and hold the Buyer, its
successors, and assigns harmless from and against any and all claims,
liabilities, obligations, costs, expenses, and reasonable attorney fees
(collectively, “Damages”) arising out of or related to:

 

(a)          Any breach or inaccuracy of any representation or warranty of the
Seller made in this Agreement or any Related Agreement;



(b)          Any failure by the Seller to perform any covenant required to be
performed by it pursuant to this Agreement or any Related Agreement; and

 



 13

 

 

(c)          Any liability or obligation of the Seller arising out of or in
connection with the ownership, use, condition, maintenance, or operation of the
Seller’s OMS business or the Assets by the Seller on or before the Closing, in
either case not expressly assumed by the Buyer in accordance with the terms of
this Agreement.

 

17.3       Buyer’s Indemnification. The Buyer agrees to defend, indemnify, and
hold harmless the Seller from and against all Damages arising out of or related
to:

 

(a)          Any breach or inaccuracy of any representation or warranty of the
Buyer made in this Agreement or any Related Document;



(b)         Any failure by the Buyer to perform any covenant required to be
performed by it pursuant to this Agreement or any Related Document;



(c)          Any liability or obligation of the Seller to any third party
expressly assumed by the Buyer in accordance with the terms of this Agreement;



(d)          The Assumed Liabilities; and



(d)          The ownership, use, condition, maintenance, or operation of the OMS
business after the Closing of this Agreement.

 

17.4       Defense of Claim. If any claim is asserted against a party that would
give rise to a claim by that party against the other party for indemnification
under the provisions of this Agreement then the party to be indemnified will
promptly give written notice to the indemnifying party concerning such claim and
the indemnifying party will, at no expense to the indemnified party, defend the
claim.

 

17.5       Limits on Indemnification. Notwithstanding the foregoing, the
liability of the Seller or the Buyer under Sections 17.2 and 17.3 above will be
subject to the following limitations:

 

17.5.1    Seller’s Liability. No claim for indemnity will be effective if not
made within the Survival Period. The Seller’s maximum aggregate liability for
indemnification hereunder shall not exceed $640,000.

 

17.5.2    Buyer’s Liability. No claim for indemnity will be effective if not
made within the Survival Period.

 

17.5.3    Indemnification Basket. An indemnifying party shall not be liable for
any claim for indemnification for Damages under this Section 17 unless and until
the aggregate amount of such Damages equals or exceeds $10,000 (the “Basket”),
in which case the indemnifying party shall pay to the indemnified party the
total of the Damages in excess of the Basket.

 

17.5.4    Buyer’s Knowledge. Notwithstanding anything to the contrary in this
Agreement, no party shall be liable under this Section 17 for any Damages
resulting from or relating to any inaccuracy in or breach of any representation
or warranty in this Agreement if the party seeking indemnification for such
Damages had knowledge of such breach prior to or as of the Closing.

 



 14

 



 

17.6       Indemnification Procedure.

 

17.6.1    Third-Party Claims.

 

(a)          Each indemnified party will, with reasonable promptness after
obtaining knowledge thereof, provide the indemnifying party with written notice
of all third-party actions, suits, proceedings, claims, demands, or assessments
that may be subject to the indemnification provisions of this Section 17
(collectively, “Third-Party Claims”), including, in reasonable detail, the basis
for the claim, the nature of Damages, and a good-faith estimate of the amount of
Damages.



(b)          The indemnifying party will have 30 days after its receipt of the
claim notice to notify the indemnified party in writing whether the indemnifying
party agrees that the claim is subject to Section 17 and, if so, whether the
indemnifying party elects to undertake, conduct, and control, through counsel of
its choosing, and at its sole risk and expense, the good-faith settlement or
defense of the Third-Party Claim.



(c)          If within 30 days after its receipt of the claim notice, the
indemnifying party notifies the indemnified party that it elects to undertake
the good-faith settlement or defense of the Third-Party Claim, the indemnified
party will reasonably cooperate with the indemnifying party in connection
therewith, including, without limitation, by making available to the
indemnifying party all relevant information material to the defense of the
Third-Party Claim. The indemnified party will be entitled to participate in the
settlement or defense of the Third-Party Claim, at its own expense, through
counsel chosen by the indemnified party. The indemnified party will have the
right to review any proposed settlement that would impose an obligation or duty
on the indemnified party, and, if the indemnified party objects to such a
settlement, the settlement may not be undertaken. As long as the indemnifying
party is contesting the Third-Party Claim in good faith and with reasonable
diligence, the indemnified party will not pay or settle the Third-Party Claim.
Notwithstanding the foregoing, the indemnified party will have the right to pay
or settle any Third-Party Claim at any time as long as the indemnified party
waives any right to indemnification for such claim from the indemnifying party.



(d)           If the indemnifying party fails to provide notice that it elects
to undertake the good-faith settlement or defense of the Third-Party Claim, or
if the indemnifying party fails to contest the Third-Party Claim or to undertake
or approve settlement in good faith and with reasonable diligence, the
indemnified party will thereafter have the right to contest, settle, or
compromise the Third-Party Claim at its exclusive discretion, at the risk and
expense of the indemnifying party, and the indemnifying party will thereby waive
any claim, defense, or argument that the indemnified party’s defense or
settlement of such Third-Party Claim is in any respect inadequate or
unreasonable.



(e)           A party’s failure to give timely notice will not constitute a
defense (in part or in whole) to any claim for indemnification by such party,
except if, and only to the extent that, such failure results in any material
prejudice to the indemnifying party.

 

17.6.2    Claims Other than Third-Party Claims.

 

(a)          Each indemnified party will, with reasonable promptness, deliver to
the indemnifying party written notice of all claims for indemnification under
Section 17, other than

 



 15

 

 

Third-Party Claims, including, in reasonable detail, the basis for the claim,
the nature of the Damages, and a good-faith estimate of the amount of the
Damages.



(b)         The indemnifying party will have 30 days after its receipt of the
claim notice to notify the indemnified party in writing regarding whether the
indemnifying party accepts or disputes liability for all or any part of the
Damages described in the claim notice. If the indemnifying party does not so
notify the indemnified party, the indemnifying party will be deemed to accept
liability for all the Damages described in the claim notice. 

(c)          A party’s failure to give timely notice will not constitute a
defense (in part or in whole) to any claim for indemnification by such party,
except if, and only to the extent that, such failure results in any material
prejudice to the indemnifying party.

 

17.7       Rights Exclusive. An indemnified party’s rights to indemnification
under this Agreement are in lieu of, and such indemnified party waives, any
other rights to which the indemnified party may be entitled at law or in equity.

 

SECTION 18.     CLOSING

 

18.1       Time and Place. This Agreement will be closed simultaneously with
execution on the date first written above (the “Closing Date”) by electronic
transmission of signature pages to this Agreement and the Related Agreements
(the “Closing”).

 

18.2       Obligations of the Seller at Closing. At the Closing, the Seller will
deliver to the Buyer the following:

 

(a)          Bills of sale, assignments, properly endorsed certificates of
title, and other instruments of transfer, in form and substance reasonably
satisfactory to the Buyer, necessary to transfer and convey all of the Assets to
the Buyer;



(b)         The Noncompetition Agreement;



(c)         The Lease Assignment;



(d)         The Assignment and Assumption Agreement;



(e)          A cashier’s check, certified check, or wire transfer of immediately
available funds for prorated items owing to the Buyer, if any;



(f)          Possession of the business facilities to be conveyed pursuant to
this Agreement; and



(g)         Such other certificates and documents as may be called for by the
provisions of this Agreement.

 

18.3       Buyer’s Obligations at Closing. At the Closing, the Buyer will
deliver to the Seller the following:

 

(a)          A cashier’s check, certified check, or wire transfer in the amount
specified in Section 5.1;



(b)         A cashier’s check or a certified check for prorated items owed to
the Seller, if any;



(c)         The Noncompetition Agreement;



(d)         The Lease Assignment; 

 



 16

 

 

(f)          The Assignment and Assumption Agreement; and



(g)         Such other certificates and documents as may be called for by the
provisions of this Agreement.

 

SECTION 19.     RIGHTS AND OBLIGATIONS SUBSEQUENT TO CLOSING

 

19.1      Books and Records. The Seller will retain all of its records and
provide copies of any OMS records to the Buyer as requested by the Buyer.

 

SECTION 20.      DEFAULT

 

20.1       Cross-Default Provision. A default in this Agreement will constitute
a default in the Related Agreements described in Section 7, and a default in any
one or more of the Related Agreements described in Section 7 will constitute a
default in this Agreement.

 

SECTION 21.      SECTION INTENTIONALLY LEFT BLANK

 

SECTION 22.      MISCELLANEOUS

 

22.1       No Third-Party Beneficiaries. Except for persons entitled to
indemnification pursuant to Section 17, this Agreement is for the sole benefit
of the parties hereto and their respective successors and permitted assigns and
nothing herein, express or implied, is intended to or shall confer upon any
other person or entity any legal or equitable right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

 

22.2       Amendment and Modification; Waiver. This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto. No waiver by any party of any of the provisions hereof shall be
effective unless explicitly set forth in writing and signed by the party so
waiving. No waiver by any party shall operate or be construed as a waiver in
respect of any failure, breach or default not expressly identified by such
written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

22.3       Governing Law; Venue. This Agreement and the Related Agreements and
all disputes or controversies arising out of or relating to this Agreement and
the transactions contemplated hereby shall be governed by, and construed in
accordance with, the internal laws of the State of California, without regard to
the laws of any other jurisdiction that might be applied because of the
conflicts of laws principles of the State of California. The Buyer and the
Seller submit and consent to the exclusive jurisdiction of the courts present in
the County of Orange, California in any action brought to enforce (or otherwise
relating to) this Agreement and the Related Agreements.

 

22.4       Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which

 



 17

 

 

taken together constitute one and the same instrument. The execution and
delivery of counterparts of this Agreement, by facsimile, by electronic file
transmission or by original manual signature, regardless of the means or any
variation in pagination or appearance, shall be binding upon the parties.

 

[SIGNATURE PAGE(S) FOLLOW]

 



 18

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.





      Pro-Dex, Inc.         By:  /s/ Rick Van Kirk     Rick Van Kirk, President
and CEO         OMS Motion, Inc.       By:  /s/ Phil Brown     Phil Brown,
President  



 

Signature Page to Purchase Agreement

 



 

 

  

Schedule 1.1(a)



OMS Equipment, Tools, Furniture, and Fixtures



                                   Oregon Micro Systems
Net Book Value [Depreciation]
GAAP
For the Period November 1, 2016 to November 30, 2016    ASSET BALANCES 
DEPRECIATION     Asset ID  Beginning  Additions  Deletions  Ending  Beg.
Balance  Depr Exp & AFYD  Sec 179/179A  Oth. Additions  Deletions  End Bal.  Net
Book Value                                                                      
Class: EQUI                                  OMS000010  VME Enclosure Rack      
                    1,990  0  0  1,990  1,990  0  0  0  0  1,990  0 OMS000011 
Ultralinks Cards                           1,664  0  0  1,664  1,664  0  0  0 
0  1,664  0 OMS000033  MICROSCOPE                           2,613  0  0  2,613 
2,613  0  0  0  0  2,613  0 OMS000040  TEST STATIONS                          
568  0  0  568  568  0  0  0  0  568  0 OMS000041  TEST STATIONS               
           125  0  0  125  125  0  0  0  0  125  0 OMS000042  TEST STATIONS   
                    2,027  0  0  2,027  2,027  0  0  0  0  2,027  0 OMS000043 
HOT AIR STATION                           750  0  0  750  750  0  0  0  0  750 
0 OMS000052  CAMERA                           250  0  0  250  250  0  0  0  0 
250  0 OMS000053  CAMERA                           250  0  0  250  250  0  0  0 
0  250  0 OMS000062  COMP SYS TEST STATIO                           1,881  0  0 
1,881  1,881  0  0  0  0  1,881  0 OMS000066  TEST STATION 80 MH               
           9,810  0  0  9,810  9,810  0  0  0  0  9,810  0 OMS000081  HP
Oscilloscope                   14,950  0  0  14,950  14,950  0  0  0  0  14,950 
0 OMS000103  Mrshll Desodering St                           649  0  0  649  649 
0  0  0  0  649  0 OMS000110  C&H Dist Stock Cart                          
1,101  0  0  1,101  1,101  0  0  0  0  1,101  0 OMS000118  Comp View Projector
                          5,800  0  0  5,800  5,800  0  0  0  0  5,800  0
OMS000119  NW Test Oscilloscope                           3,325  0  0  3,325 
3,325  0  0  0  0  3,325  0 OMS000122  PCbus Analyzer                       
11,330  0  0  11,330  11,330  0  0  0  0  11,330  0 OMS000123  VMEbus Analyzer
                       11,235  0  0  11,235  11,235  0  0  0  0  11,235  0
OMS000198  Vision Click Source Level Debugger                           7,430 
0  0  7,430  7,430  0  0  0  0  7,430  0

 



 Page: 1

Printed: 1/3/2017 3:44:57 PM



 

 

                                      ASSET BALANCES  DEPRECIATION     Asset ID 
Beginning  Additions  Deletions  Ending  Beg. Balance  Depr Exp & AFYD  Sec
179/179A  Oth. Additions  Deletions  End Bal.  Net Book Value                  
                                                    OMS000213  VME Rack System 
                       2,641  0  0  2,641  2,641  0  0  0  0  2,641  0
OMS000214  Microscope for Production                         2,943  0  0  2,943 
2,943  0  0  0  0  2,943  0 OMS000215  MAXv Test and Evaluation Station       
                 5,888  0  0  5,888  5,888  0  0  0  0  5,888  0 OMS000221 
Vacuum Sealer                         3,296  0  0  3,296  3,296  0  0  0  0 
3,296  0 OMS000222  Projector System-INFOCUS                         2,808  0 
0  2,808  2,808  0  0  0  0  2,808  0 OMS000227  MAXv Test Station             
           7,997  0  0  7,997  7,997  0  0  0  0  7,997  0 OMS000228  Binding
System                         2,044  0  0  2,044  2,044  0  0  0  0  2,044  0
OMS000240  Dynamometer W/30,000 RPM                         13,380  0  0 
13,380  11,819  112  0  0  0  11,931  1,450 OMS000248  Digital Parts Counter    
                    1,695  0  0  1,695  904  14  0  0  0  918  777 OMS000249 
Brady Label Maker                         4,595  0  0  4,595  2,374  38  0  0 
0  2,412  2,183 OMS000257  SMT/BGA Rework system - pick and place for PCBA
assembly               32,378  0  0  32,378  5,936  270  0  0  0  6,206  26,173
Subtotal: EQUI (30)  $157,414  $0  $0  $157,414  $126,399  $434  $0  $0  $0 
$126,832  $30,582 Class: FURN                                  OMS000021  Hon
Desk                        575  0  0  575  575  0  0  0  0  575  0 OMS000155 
Reception Station                        1,259  0  0  1,259  1,259  0  0  0  0 
1,259  0 Subtotal: FURN (2)  $1,834  $0  $0  $1,834  $1,834  $0  $0  $0  $0 
$1,834  $0 Class: HARD                                  OMS000142  Toshiba
Satellite 2140XCDS Notebook PC                        1,247  0  0  1,247  1,247 
0  0  0  0  1,247  0 OMS000156  Olympus Microscope W/Illuminator               
        2,434  0  0  2,434  2,434  0  0  0  0  2,434  0 OMS000157  Pilot-MVP
Programmer System                        2,320  0  0  2,320  2,320  0  0  0  0 
2,320  0 OMS000158  HP Laserjet 4050 N                        1,380  0  0 
1,380  1,380  0  0  0  0  1,380  0 OMS000164  VisionICE2 for MPC82XX            
           6,350  0  0  6,350  6,350  0  0  0  0  6,350  0 OMS000165  Event
System W/32K                        9,048  0  0  9,048  9,048  0  0  0  0 
9,048  0

 

 Page: 2

Printed: 1/3/2017 3:44:57 PM



 

 

                                      ASSET BALANCES  DEPRECIATION     Asset ID 
Beginning  Additions  Deletions  Ending  Beg. Balance  Depr Exp & AFYD  Sec
179/179A  Oth. Additions  Deletions  End Bal.  Net Book Value                  
                                                    OMS000168  WindRiver
Complier             4,808  0  0  4,808  4,808  0  0  0  0  4,808  0 OMS000169 
Viewsonic Viewpanel 18.1             2,997  0  0  2,997  2,997  0  0  0  0 
2,997  0 OMS000171  Observatory Inspection Station             5,024  0  0 
5,024  5,024  0  0  0  0  5,024  0 OMS000181  Programmable DC Power Supply    
        1,495  0  0  1,495  1,495  0  0  0  0  1,495  0 OMS000183  VME CPU    
        5,179  0  0  5,179  5,179  0  0  0  0  5,179  0 OMS000184  Oscilliscope 
           3,335  0  0  3,335  3,335  0  0  0  0  3,335  0 OMS000188  Brady
Printer             804  0  0  804  804  0  0  0  0  804  0 OMS000197  7 CD
duplicator                        1,750  0  0  1,750  1,750  0  0  0  0  1,750 
0 OMS000199  Sony Laptop Model PCG-NV190             1,840  0  0  1,840  1,840 
0  0  0  0  1,840  0 OMS000203  HP designJet 800 w/ Memory module            
4,158  0  0  4,158  4,158  0  0  0  0  4,158  0 OMS000204  Sony Laptop         
              2,193  0  0  2,193  2,193  0  0  0  0  2,193  0 OMS000210  Flash
Programmer                        4,563  0  0  4,563  4,563  0  0  0  0  4,563 
0 OMS000226  CD Printer                                  1,710  0  0  1,710 
1,710  0  0  0  0  1,710  0 OMS000233  Dell Precision M70             2,564  0 
0  2,564  2,564  0  0  0  0  2,564  0 OMS000238  Dell Poweredge 2950 and 42U
Server Rack             5,848  0  0  5,848  5,751  49  0  0  0  5,800  49
OMS000241  APC SMART - UPS 3000VA USB             1,060  0  0  1,060  777  9  0 
0  0  786  274 OMS000243  S. Frederick Dell Latitude E4310 Notebook            
1,901  0  0  1,901  1,220  16  0  0  0  1,236  665 OMS000245  Dell Precision
T5500 Workstation                        3,051  0  0  3,051  1,830  25  0  0  0 
1,856  1,195 OMS000247  Laptop for Phil Brown                        2,224  0 
0  2,224  1,205  19  0  0  0  1,223  1,001 OMS000250  Power Edge R710 Server   
                    12,502  0  0  12,502  6,251  104  0  0  0  6,355  6,147
OMS000251  Hanson Laptop                        1,839  0  0  1,839  843  15  0 
0  0  858  981

 



 Page: 3

Printed: 1/3/2017 3:44:57 PM



 

 

                                      ASSET BALANCES  DEPRECIATION     Asset ID 
Beginning  Additions  Deletions  Ending  Beg. Balance  Depr Exp & AFYD  Sec
179/179A  Oth. Additions  Deletions  End Bal.  Net Book Value                  
                                                    OMS000253  Power Edge R720
Server             16,151  0  0  16,151  6,730  135  0  0  0  6,864  9,287
OMS000255  Dell Precision T1700 Workstateion for Ollie Barker                  
     1,169  0  0  1,169  1,040  32  0  0  0  1,072  97 OMS000256  MicroSoft
Surface Pro 3 - 256GB, extended service plan, office, docking station, ethernet
adapter         2,118  0  0  2,118  388  18  0  0  0  406  1,712 OMS000259  DELL
new computer for engr -paid w/ PB UB MC                   2,381  0  0  2,381 
377  20  0  0  0  397  1,985 OMS000260  Synoptek -backup server QNAP 8-bay NAS
server                   4,402  0  0  4,402  978  122  0  0  0  1,101  3,301
Subtotal: HARD (32)  $119,846  $0  $0  $119,846  $92,589  $564  $0  $0  $0 
$93,152  $26,694 Class: LHI                                  OMS000239  Phone
System                   6,485  0  0  6,485  6,485  0  0  0  0  6,485  0
Subtotal: LHI (1)  $6,485  $0  $0  $6,485  $6,485  $0  $0  $0  $0  $6,485  $0
Class: OFFI                                  OMS000026  LASER PRINTER          
        1,800  0  0  1,800  1,800  0  0  0  0  1,800  0 OMS000064  HP LASER
PRINTER                   599  0  0  599  599  0  0  0  0  599  0 OMS000088  R&D
Ind Color LSRJT                   5,425  0  0  5,425  5,425  0  0  0  0  5,425 
0 OMS000145  Lazer Fax                                  1,090  0  0  1,090 
1,090  0  0  0  0  1,090  0 OMS000225  Phone System                   12,036  0 
0  12,036  12,036  0  0  0  0  12,036  0 OMS000244  COLOR IMAGERUNNER C10221    
              2,942  0  0  2,942  1,839  25  0  0  0  1,863  1,079 Subtotal:
OFFI (6)  $23,893  $0  $0  $23,893  $22,789  $25  $0  $0  $0  $22,814  $1,079
Class: SOFT                                  OMS000034  ORCAD SFTWR             
     7,495  0  0  7,495  7,495  0  0  0  0  7,495  0 OMS000035  ORCARD SFTR   
                    7,495  0  0  7,495  7,495  0  0  0  0  7,495  0 OMS000054 
ORCAD SFTWARE                   995  0  0  995  995  0  0  0  0  995  0
OMS000128  Netware 5.1 50 Connection Additive License                   2,907 
0  0  2,907  2,907  0  0  0  0  2,907  0 OMS000129  Netware 5.1 5 Connection
US/Canada                   723  0  0  723  723  0  0  0  0  723  0 OMS000191 
Boundary Scan Test and JTAG Software                   17,995  0  0  17,995 
17,995  0  0  0  0  17,995  0

 



 Page: 4

Printed: 1/3/2017 3:44:57 PM



 

 

                                      ASSET BALANCES  DEPRECIATION     Asset ID 
Beginning  Additions  Deletions  Ending  Beg. Balance  Depr Exp & AFYD  Sec
179/179A  Oth. Additions  Deletions  End Bal.  Net Book Value                  
                                                    OMS000192  QTY 2; MS Visual
Studio, Enterprise edition software                   2,966  0  0  2,966  2,966 
0  0  0  0  2,966  0 OMS000206  Dell Pentium Server                   8,772  0 
0  8,772  8,772  0  0  0  0  8,772  0 OMS000207  Software Drivers for MAXp    
              16,320  0  0  16,320  16,320  0  0  0  0  16,320  0 OMS000212 
MAXv software                   2,840  0  0  2,840  2,840  0  0  0  0  2,840  0
OMS000232  Orcad Capture                   1,729  0  0  1,729  1,729  0  0  0 
0  1,729  0 OMS000234  OrCad Capture, Layout plus maintenance                  
3,150  0  0  3,150  3,150  0  0  0  0  3,150  0 OMS000235  OrCad PCB Designer
with PSpice maintenance                   9,995  0  0  9,995  9,995  0  0  0  0 
9,995  0 OMS000236  Wind River ICE w/VisionCLICK                   7,430  0  0 
7,430  7,430  0  0  0  0  7,430  0 OMS000246  PDXpert Software                  
4,368  0  0  4,368  4,368  0  0  0  0  4,368  0 OMS000252  JTAG Debugger      
                 5,010  0  0  5,010  5,010  0  0  0  0  5,010  0 Subtotal: SOFT
(16)  $100,189  $0  $0  $100,189  $100,189  $0  $0  $0  $0  $100,189  $0 Grand
Total  $409,661  $0  $0  $409,661  $350,285  $1,022  $0  $0  $0  $351,307 
$58,354                                       Note: There may be differences due
to rounding.               

 



 Page: 5

Printed: 1/3/2017 3:44:57 PM



 

 

                                  Oregon Micro Systems
Net Book Value [Amortization]
GAAP
For the Period November 1, 2016 to November 30, 2016    ASSET BALANCES 
AMORTIZATION     Asset ID  Beginning  Additions  Deletions  Ending  Beg.
Balance  Amort. Exp    Oth. Additions  Deletions  End Bal.  Net Book Value      
                                                                               
                                                                              
                                       Grand Total                              
                                                                         Note:
There may be differences due to rounding.              

  

 Page: 1

Printed: 1/3/2017 3:44:57 PM



 



 

Schedule 1.1(l)



Assigned Telephone Lines and Numbers

 

(503) 629-8081 (800) 707-8111 (503) 629-0688 (503) 601-8081 (503) 629-6712 (503)
601-6705 (503) 601-6715 (503) 601-6707 (503) 601-6704 (503) 601-6709 (503)
601-6702 (503) 601-6703 (503) 308-3260 (503) 816-2955

 

Additionally, any unused numbers that have been assigned for future use will be
assigned to OMS upon Closing.

 

Schedule 1.1(l)

 



 

Schedule 9.12



Intellectual Property

 

Mark Registration
No. Registration
Date Status OMS-EZ 2403311 11/14/2000 Renewal Due 11/14/2020 The Company In
Motion 2387032 9/19/2000 Renewal Due 09/19/2020 OMS     Registered; Affidavit of
use due 09/04/2018

 

Domain Expiration omsmotion.com 8/8/2017

 

 

 



Schedule 9.12

 